*320ORDER
PER CURIAM:
Upon the basis of the pleadings, briefs, and oral arguments of counsel herein,
It is ordered:
(1) Relators’ application for a writ of supervisory control is denied at this time, and this proceeding is dismissed without prejudice.
(2) We decline to assume jurisdiction at this time for the following reasons:
a. Relators have a plain, speedy and adequate remedy in the ordinary course of law by appeal.
b. No emergency exists warranting extraordinary relief.
c. Factual issues appear on the face of the pleadings which require a trial on the merits.
(3) Respondents’ motion to consolidate some 14 or 15 similar suits with Flathead County civil cause No. 25936 is denied on the following grounds:
a. Said Flathead County civil cause is set for trial on the merits on September 10, 1975, at which time the underlying issue common to all such litigation throughout the state can be adjudicated and determined, viz. the validity of the alleged uniform, statewide appraisal plan promulgated by the Department of Revenue.
b. Consolidation of all causes at this time would promote unnecessary delay, inject issues present in one case into all cases, require extensive additional pretrial discovery, and would require an indefinite and indeterminable continuance of the trial date.
(4) The Clerk of this Court shall forthwith mail true copies hereof to counsel for the respective parties and to the Clerk of Court of Flathead County.